
	
		I
		111th CONGRESS
		1st Session
		H. R. 4319
		IN THE HOUSE OF REPRESENTATIVES
		
			December 15, 2009
			Mr. Moran of Kansas
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for
		  certain improvements in the laws relating to specially adapted housing
		  assistance provided by the Secretary of Veterans Affairs.
	
	
		1.Short titleThis Act may be cited as the
			 Specially Adapted Housing Assistance Enhancement Act of
			 2009.
		2.Pilot program on
			 specially adapted housing assistance for veterans residing temporarily in
			 housing owned by a family member
			(a)Treatment of
			 certain limitationsNotwithstanding subsection (d) of section
			 2102 of title 38, United States Code, a grant under section 2102A of such title
			 shall not count toward the dollar amount limitations specified in that
			 subsection.
			(b)TerminationSubsection
			 (a) shall apply only to a grant made during fiscal year 2011.
			3.Nature of certain
			 disabilities providing for eligibility for specially adapted housing assistance
			 for veterans
			(a)Definition of
			 loss of use
				(1)In
			 generalChapter 21 of title 38, United States Code, is amended by
			 inserting before section 2101 the following new section:
					
						2100.DefinitionFor purposes of this chapter, the term
				loss of use with respect to an individual’s extremity means any
				loss of use for which the individual is entitled to receive compensation under
				chapter 11 of this
				title.
						.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting before the item relating to section 2101 the following
			 new item:
					
						
							2100.
				Definition.
						
						.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall apply with respect to assistance provided on or after the
			 date of the enactment of this Act.
			
